 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     SOPHY MANES (State Bar No. 287583)
 3   smanes@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   Attorneys for Defendant/Counterclaimant
     THE WINE GROUP LLC
 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION

11   JAM CELLARS, INC.,                                   Civil Action No. Case No. 4:19-cv-01878-HSG

12                   Plaintiff,                           SECOND JOINT STIPULATION AND
                                                          ORDER TO EXTEND DATES THAT DO
13           v.                                           NOT AFFECT COURT DEADLINES

14   THE WINE GROUP LLC,

15                   Defendant.                           Complaint Filed:     April 8, 2019

16   AND RELATED COUNTERCLAIMS                            JURY TRIAL DEMANDED

17           Pursuant to Local Rules 6-2 and 7-12, Plaintiff and Counterdefendant JaM Cellars, Inc.

18   (“JaM”) and Defendant and Counterclaimant The Wine Group LLC (“TWG”) (collectively the

19   “Parties”), jointly stipulate and respectfully request that the Court extend the expert discovery

20   deadline, without moving any of the court dates. The current dispositive motion hearing date,

21   pretrial conference, or trial date in this case are as follows:

22                          Event                                  Current         Proposed Revised
                                                                   Deadline            Deadline
23
      Dispositive Motion Hearing Deadline                         3/12/2020           (unchanged)
24    Pretrial Conference                                         6/16/2020           (unchanged)
25    5-Day Jury Trial                                             7/6/2020           (unchanged)

26
             Currently the close of expert discovery—excluding damages expert discovery—is on
27
     January 31, 2020. Dkt. Nos. 30, 32. There is good cause to briefly extend this deadline, to which
28

     SECOND JOINT STIPULATION AND ORDER TO EXTEND DATES                                          -1-
     CASE NO. 4:19-cv-01878-HSG
 1   the PARTIES HAVE STIPULATED AND AGREED as follows:

 2          (a)     TWG’s survey expert, Dr. David Neal, was traveling out of the country and an

 3   upcoming trial caused him to have limited availability. Although he was available on a single day

 4   prior to the current January 31, 2020 deadline, JaM’s counsel was unavailable. The parties have

 5   agreed to schedule the deposition of Dr. Neal on February 13, 2020.

 6          (b)     The parties agreed that the deposition of JaM’s rebuttal survey expert, Dr. Ran

 7   Kivetz, should occur after the deposition of Dr. Neal. The parties agreed to schedule the deposition

 8   of Dr. Kivetz on February 28, 2020.

 9          (c)     Accordingly, the parties have agreed to extend the January 31, 2020 expert

10   discovery deadline—excluding damages expert discovery—through February 28, 2020.

11          IT IS SO STIPULATED.

12
     DATED: January 27, 2020               Respectfully submitted,
13
                                           KILPATRICK TOWNSEND & STOCKTON LLP
14

15                                         By: /s/ Gregory S. Gilchrist
                                               GREGORY S. GILCHRIST
16
                                           Attorneys for Defendant and Counterclaimant
17                                         The Wine Group LLC
18
     DATED: January 27, 2020               Respectfully submitted,
19
                                           DICKENSON, PEATMAN & FOGARTY
20

21                                         By: /s/ J. Scott Gerien
                                               J. SCOTT GERIEN
22
                                           Attorneys for Plaintiff and Counterdefendant
23                                         JaM Cellars, Inc.
24

25                                      FILER’S ATTESTATION
26          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Gregory G. Gilchrist, attest
27   that concurrence in the filing of this document has been obtained from the other signatory.
28          I declare under penalty of perjury under the laws of the United States that the foregoing is

     SECOND JOINT STIPULATION AND ORDER TO EXTEND DATES                                         -2-
     CASE NO. 4:19-cv-01878-HSG
 1   true and correct.

 2          Executed on January 27, 2020, at San Francisco, California.

 3
                                                           /s/ Gregory S. Gilchrist
 4                                                         GREGORY S. GILCHRIST
 5

 6                           DECLARATION OF GREGORY GILCHRIST

 7          1.      I am an attorney licensed to practice in State of California and am admitted to

 8   practice before this Court. I am a partner at the law firm of Kilpatrick Townsend & Stockton LLP,

 9   counsel for Defendant and Counterclaimant The Wine Group LLC (“TWG”). I have personal

10   knowledge of the matters set forth in this declaration, and if called as a witness I would testify

11   competently to those matters. I submit this declaration pursuant to Local Rule 6-2 and in support

12   of Plaintiff JaM Cellars, Inc. (“JaM”) and TWG’s Second Joint Stipulation and [Proposed] Order

13   to Extend Dates That Do Not Affect Court Deadlines.

14          2.      This is the third modification of the discovery deadlines in the case (see Dkt. Nos.

15   30, 32).

16          3.      The proposed modification will not affect any court-related dates, including the

17   dispositive motion deadline, the pretrial conference, or trial. The current court dates are as

18   follows:

19                          Event                                Current           Proposed Revised
                                                                 Deadline              Deadline
20
      Dispositive Motion Hearing Deadline                       3/12/2020              (unchanged)
21    Pretrial Conference                                       6/16/2020              (unchanged)
22    5-Day Jury Trial                                           7/6/2020              (unchanged)

23          Currently the close of expert discovery—excluding damages expert discovery—is on

24   January 31, 2020. Dkt. Nos. 30, 32.

25          4.      As reported in the stipulated request, there is good cause for a brief extension of the

26   January 31, 2020 expert discovery deadline (for discovery other than damages). TWG’s survey

27   expert was traveling out of the country over the holidays and then had an upcoming trial that

28   limited his availability prior to the January 31, 2020 deadline. Dr. Neal was available on one day

     SECOND JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DATES                                -3-
     CASE NO. 4:19-cv-01878-HSG
 1   for his deposition prior to the January 31, 2020 deadline but JaM’s counsel had a calendar conflict

 2   on that date. The parties met and conferred and agreed to schedule the deposition of Dr. Neal on

 3   February 13, 2020.

 4           5.     The parties have agreed that the deposition of JaM’s rebuttal survey expert, Dr. Ran

 5   Kivetz, should occur after the deposition of Dr. Neal. The parties have agreed to schedule the

 6   deposition of Dr. Kivetz on February 28, 2020

 7           6.     The parties believe that all of the proposed changes are to address issues beyond

 8   their control and to maintain efficiency and the proper order of discovery. The proposed changes

 9   will not affect the Court’s schedule.

10           I hereby declare under the penalty of perjury under the laws of the United States that the

11   foregoing statements are true and correct.

12           Executed in San Francisco, California on the 27th day of January, 2020.

13

14                                           By:
                                                   GREGORY S. GILCHRIST
15

16

17                                                 ORDER
18           Pursuant to stipulation, and good cause appearing, IT IS ORDERED THAT:
19           The close of expert discovery—excluding damages expert discovery—shall be extended to
20   February 28, 2020. The damage expert discovery schedule and all other remaining deadlines are
21   unchanged. See Dkt. 30, 32.
22

23   Dated: January 28, 2020
24                                                   Honorable Haywood S. Gilliam, Jr.
25                                                   United States District Judge

26

27

28
     72938408V.1
     SECOND JOINT STIPULATION AND ORDER TO EXTEND DATES                                         -4-
     CASE NO. 4:19-cv-01878-HSG
